Title: To Thomas Jefferson from J. P. G. Muhlenberg, 29 December 1803
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia Decr. 29th. 1803
               
               I am Honor’d with Your favor of the 24th. Inst. and now beg leave to inform You, That I have this day Shipp’d for Washington, by the Sloop Unity, Captn. Allbright, the Barrell of Missisippi Water, forwarded to me by Mr. Hulings from New Orleans—The two Pipes of Lisbon, & the Butt of Sherry Wine, will be forwarded to Richmond, to the address of Messrs. Gibson & Jefferson of that place, by the Schooner Caroline, Captn. Lewis who expects to Sail on Saturday next.
               I have the Honor to be with Perfect Respect Sir Your Obedt Servt
               
                  P Muhlenberg
               
            